Mr. Chief Justice Fuller
delivered the opinion of the court.
There was no Federal question involved in the decision of the City Court that the defendant was estopped from showing that the moneys in question were paid out of the United States Treasury under a mistake of fact; that the Secretary' had vacated the award; or that no valid agency existed by force of the statutes ofi the. United States to collect and pay over these moneys.
The court did not pass upon the validity of any statute of or authority exercised under the United States, nor decide against any title, right, privilege or immunity specially set up or claimed by. the defendant for himself under any statute of, or commission held, or authority exercised under, the United States. What he undertook to set up was a claim to the funds made by the United States; and in respect to that his contention was that the question of the award had been opened, and that the matter had been referred to the Court of Claims.
The court simply decided that he could not deny his clients’ title after having collected the money for them, and he as*202signed as error that' the court held that he was so estopped. - The ground upon which the judgment rested was broad enough to sustain it without deciding any Federal question, if there were any in the case. As to the admission of the award and of the, receipt in evidence, the rulings involved the application either of the general or the local law of evidence, and as such furnish no ground for our interposition. New Orleans v. New Orleans Water Works Co., 142 U. S. 79; Hammond v. Johnston, 142 U. S. 73.
The writ of error is Dismissed.